Dismissed and Memorandum Opinion filed April 8, 2004








Dismissed and Memorandum Opinion filed April 8, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00157-CR
____________
 
HUSAM
ESPINO, Appellant
 
V.
 
THE STATE
OF TEXAS, Appellee
 

 
On Appeal from the 228th District Court
Harris
County, Texas
Trial Court Cause No. 966,160
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to aggravated robbery.  In accordance with the terms of a plea
bargain agreement with the State, on February 4, 2004, the trial court
sentenced appellant to confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).


Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 8, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App.
P. 47.2(b).